Title: From Thomas Jefferson to John Wise, 12 February 1798
From: Jefferson, Thomas
To: Wise, John


          
            Sir,
            [Phila]delphia Feby 12th. 1798
          
          I have duly recieved yours of the 28 Ult. mentioning that it had been communicated to you that in a Conversation in Francis’s hotel (where I lodge) I had Spoken of you as of tory politics: & you make enquiry as to the fact, & the Idea intended to be Conveyed I Shall answer you with frankness. It is now well understood that two political sects have arisen within the US. the one believeing that the Executive is the branch of our Government which the most needs support: the other that, like the analogous branch in the English government, it is already too strong for the republican parts of the Constitution, and therefore, in equivocal cases, they incline to the Legislative powers. the former of these are called Federalists, sometimes Aristocrats or monocrats and Sometimes tories, after the corresponding sect in the English government, of exactly the same definition: the latter are Stiled Republicans, Whigs, Jacobins, Anarchists, Disorganisers &c. these terms are in familiar use with most persons and which of those of the first Class I used on the occation alluded to I do not particularly remember. they are all well understood to designate persons who are for Strengthening the Executive rather than the Legislative branches of the government. but probably I used the last of those terms, & for these reasons, both parties claim to be Federalists and Republicans, & I believe with truth, as to the great Mass of them: these appellations therefore designate neither exclusively: and all the others are Slanders, except those of Whig & tory, which alone charactarise the Distinguishing principles of the two sects as I have before explained them, as they have been known and named in England for more than a Century, and as they are growing into daily use here with those whose respect for the right of private Judgment in others, as well as themselves does not permit them to use the other terms which either imply against themselves, or Charge others, Injuriously.
          I remark with real Sensibility the Sentiments of esteem you are pleased to express for my Character, and do not Suffer myself to believe they will be lessened by any Difference which may happen to exist in our political opinions, if any there be. the most upright and conscientious Characters are on both Sides of the question; & as to myself, I Can say with truth that political tenets have never taken away my esteem for a moral and good man. on this head I have never uttered a word, nor entertained a thought to your prejudice: & even as to politics, I Could say nothing of my own Knowledge, as you must be sensible, but only from the information of Others, having understood on Different Occasions, that on public questions you have generally Concurred with those  who were on the side of Executive powers. if in this I have been misinformed I shall with pleasure correct the error: if otherwise, your Conviction of the solidity of your opinions will render it Satisfactory to you that they have not been mistaken. this is the Sentiment which each side entertains of it’s own opinions, and neither thinks them the Subject of imputation.
          I am really Sorry that any one should have found gratification in paining you or myself by such Communication, the Circumstance took place in a familiar conversation with gentlemen who, with myself mess together every day at our lodgings, and was therefore the less guarded. & I do not recollect that there was a person present but of our ordinary Society. the occasion too was as clear of exception being used in proof how little of party Spirit there is in Virginia, & how little it influences public proceedings there: & so transient withal, that I dare say it has not been since thought of nor repeated but to yourself: with what view is not for me to Consider.
          I have thought I owed to your private and public character this Candid declaration and I have no fear you will mistake the Motives which lead to it.
          I have the honour to be with great respect Sir Your most Obt. Servt.
          
            Tho. Jefferson
          
        